DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        LOUIS N. MCCUTCHEN,
                              Appellant,

                                      v.

         NEW PENN FINANCIAL, LLC, d/b/a SHELLPOINT
        MORTGAGE SERVICING in substitution for the original
               Plaintiff BANK OF AMERICA, N.A.,
                            Appellee.

                               No. 4D16-2536

                               [August 3, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Judge; L.T. Case No. 15-008706 CACE
11.

   Catherine A. Riggins, Miami, for appellant.

   Erin M. Berger of Kelley Kronenberg, Tampa, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, CONNER, JJ., and SMALL, LISA, Associate Judge, concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.